RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YAEL BORTNICK
YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-514-6632 (Bortnick)
202-616-3366 (Tran)
202-307-0054 (fax)
Yael.Bortnick@usdoj.gov
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN SCHRODER
United States Attorney

Attorneys for the United States of America

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                   DISTRICT OF ALASKA



UNITED STATES OF AMERICA,              )
                                       )                Case No.
         Plaintiff,                    )
                                       )                UNITED STATES' COMPLAINT FOR
         v.                            )                PERMANENT INJUNCTION
                                       )
ACTION SECURITY, INC. and SCOTT        )
HENKE,                                 )
                                       )
         Defendants.                   )
_______________________________________)

       The United States of America (“United States”), by and through its undersigned counsel,

alleges as follows:

                                  NATURE OF THE ACTION

       1.       The United States brings this civil action to enjoin defendants Action Security,

United States' Complaint                  1
(Case No. )

            Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 1 of 12
Inc. (“Action Security”) and Scott Henke (“Mr. Henke”) from continuing to pay wages to

employees without paying the associated federal employment taxes.

                                   JURISDICTION AND VENUE

         2.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1340 and 1345, and 26 U.S.C. § 7402(a).

         3.       Venue is proper in the District of Alaska pursuant to 28 U.S.C. §§ 1391 and 1396

because Mr. Henke resides in this judicial district, because Action Security operates within this

judicial district, and because a substantial part of the events or omissions giving rise to the

United States’ claim occurred, and continue to occur, within this judicial district.

                                           DEFENDANTS

         4.       Action Security is an Alaska corporation that was incorporated on or about

November 25, 1974, and is a business that provides locksmith and security services. Action

Security was administratively dissolved on or around October 1, 2016. However, upon

information and belief, Action Security continues to operate and has employees to whom it pays

wages.

         5.       Mr. Henke is and has been the sole owner, director, president, secretary,

shareholder, and treasurer of Action Security since Action Security’s incorporation through the

present. Mr. Henke resides in Anchorage, Alaska, which is within the jurisdiction of the Court.

                                                FACTS

         6.       At all times since its formation, Action Security has had employees to whom it

pays wages. As an employer, Action Security is subject to the federal employment tax

obligations imposed by the Internal Revenue Code, including the duties to:



United States' Complaint                    2
(Case No. )

              Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 2 of 12
                a. withhold federal income and the employee portion of Federal Insurance

                   Contributions Act (FICA) and Medicare taxes from its employees’ wages, see

                   26 U.S.C. §§ 3102 and 3402;

                b. pay over to the Internal Revenue Service (“IRS”) the amounts withheld from

                   its employees’ wages, along with the employer’s own FICA and Medicare

                   taxes (collectively, “employment taxes”), see id. §§ 3111(a), (b), and 3403;

                c. make periodic deposits of its employment taxes in an appropriate federal

                   depository bank in accordance with the federal deposit regulations, see id., at

                   6302; 26 C.F.R. §§ 31.6302-14, 31.6302(c)-3;

                d. report its employment taxes and file a Form 941 (Employer’s Quarterly

                   Federal Tax Return) to the IRS on a quarterly basis, along with any unpaid

                   employment tax balance not already deposited, see 26 U.S.C. § 6011; 26

                   C.F.R. § 31.6071(a)-1;

                e. pay over to the IRS Federal Unemployment Tax Act (FUTA) taxes

                   (“unemployment taxes”), see 26 U.S.C. § 3301;

                f. report its unemployment taxes and file a Form 940 (Employer’s Annual

                   Federal Unemployment Tax Return) to the IRS on an annual basis, see 26

                   U.S.C. § 6011; 26 C.F.R. § 31.6011(a)-3.

       7.       For various tax periods from December 31, 2014 to the present, defendants have

failed to comply with their federal employment and unemployment tax obligations described in

paragraph 6 above and have engaged in an activity known as “pyramiding,” whereby a business

repeatedly withholds taxes from its employees’ wages but fails to remit those taxes to the IRS as

mandated by law, resulting in an ever-increasing unpaid tax liability.

United States' Complaint                  3
(Case No. )

            Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 3 of 12
       8.       Action Security has made no federal tax deposits since October 16, 2015.

       9.       Action Security last voluntarily filed a Form 941 on July 31, 2015. Action

Security also has unfiled Forms 1120 (Corporate Income Tax Return) and Forms 940.

       10.      Due to Action Security’s failure to make deposits and pay taxes as required, a

duly authorized delegate of the Secretary of the Treasury conducted an investigation, prepared

substitute returns, and timely assessed federal employment taxes, penalties, and interest against

Action Security, in accordance with 26 U.S.C. § 6020(b). Action Security currently owes the

following assessed employment taxes (Forms 941):

    TYPE OF                                                              UNPAID
                    TAX PERIOD           ASSESSMENT DATE
      TAX                                                               BALANCE1
      941         December 31, 2014             June 15, 2015                  $4,572.98
      941         September 30, 2015          September 19, 2016              $92,647.31
      941         December 31, 2015           September 19, 2016            $166,714.40
      941           March 31, 2016            September 19, 2016             $156,116.72
      941           June 30, 2016             December 18, 2017               $76,952.81
      941         September 30, 2016          December 18, 2017               $61,214.83
      941         December 31, 2016           December 18, 2017             $123,986.56
      941           March 31, 2017            December 18, 2017             $134,097.19
      941           June 30, 2017               April 30, 2018               $143,134.52
      941         September 30, 2017            April 30, 2018               $154,628.37
      941         December 31, 2017            October 22, 2018             $152,453.50
      941           March 31, 2018             October 22, 2018               $153,311.3
      941           June 30, 2018              October 22, 2018               $90,557.86
                                                          TOTAL:           $1,510,388.36

       11.      Defendants’ noncompliance with the federal employment tax obligations for

Action Security has resulted in a total amount due (including accrued interest and penalties) on

the liabilities described in paragraph 10, above, of $1,510,388.36 as of May 15, 2019, plus such


1
  This amount includes the balance owed for any taxes and penalties assessed and any accrued
interest as of May 15, 2019 for each respective period.



United States' Complaint                  4
(Case No. )

            Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 4 of 12
additional amounts as may continue to accrue as provided by law. This amount due does not

include any tax liabilities owed for Forms 940 or 1120.

       12.     Since as early as 2016, the IRS has attempted to bring Action Security into

compliance with its federal employment and unemployment tax obligations and to collect past-

due tax liabilities from Action Security, including by:

               a. Speaking with Mr. Henke on numerous occasions about Action Security’s

                   payroll tax obligations and advising Mr. Henke on how to bring Action

                   Security into compliance with its current employment tax obligations;

               b. Recording multiple Notices of Federal Tax Liens against Action Security

                   between June 13, 2016 and March 27, 2019;

               c. Serving Notices of Intent to Levy and levying on Action Security’s bank

                   accounts and credit card merchant account;

               d. Assessing trust fund recovery penalties, under 26 U.S.C. § 6672, against Mr.

                   Henke for multiple quarterly periods, making Mr. Henke personally liable for

                   the portion of Action Security’s unpaid employment taxes withheld from the

                   wages of its employees; and

               e. Delivering an IRS Letter 903 and Notice 931 to Action Security and Mr.

                   Henke on October 12, 2017, which placed Action Security on notice that if it

                   continued to fail to comply with its employment tax obligations, then the IRS

                   might pursue a suit for civil injunction.

       13.     Despite these collection efforts by the IRS, Action Security continues to incur

additional liabilities with each passing quarter and has not demonstrated a willingness to comply

with its obligations under the Internal Revenue Code. There is no evidence that Action Security

United States' Complaint                  5
(Case No. )

         Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 5 of 12
or Mr. Henke will make the necessary effort to become compliant, absent a court order

compelling them to do so.

               COUNT I: INJUNCTION PURSUANT TO 26 U.S.C. § 7402(a)

       14.     The United States incorporates by reference the allegations in Paragraphs 1

through 13 above.

       15.     The United States seeks an injunction against Action Security and Mr. Henke

pursuant to 26 U.S.C. § 7402(a), which authorizes this Court to issue orders of injunction “as

may be necessary or appropriate for the enforcement of the internal revenue laws.” The remedies

available to the United States under that statute “are in addition to and not exclusive of any and

all other remedies.” 26 U.S.C. § 7402(a).

       16.     An injunction by this Court ordering Action Security and Mr. Henke to comply

with Action Security’s federal tax obligations is necessary and appropriate for enforcement of

the internal revenue laws and to prevent continued violations of those laws.

       17.     Action Security and Mr. Henke have substantially interfered with, and continue to

interfere with, the internal revenue laws, by failing to collect and pay over to the IRS Action

Security’s employment and unemployment tax obligations; failing to make employment tax

deposits timely and in full; and failing to timely file employment and unemployment tax returns.

       18.     Action Security has made no federal tax deposits since October 16, 2015, and

balances remain for all periods described above. For the majority of the quarters and tax years at

issue, Action Security did not make any payments and the IRS did not collect any tax.

       19.     The United States has suffered and continues to suffer irreparable harm as a result

of Action Security and Mr. Henke’s interference with federal tax administration and violation of

federal tax statutes, including but not limited to loss of tax revenue, including the loss of the

United States' Complaint                    6
(Case No. )

          Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 6 of 12
employees’ FICA and income taxes for which Action Security’s employees have already

received credit from the IRS and the Social Security Administration, and the drain on limited

IRS resources due to the IRS’s extensive attempts to bring Action Security and Mr. Henke into

compliance.

       20.     An injunction, backed by the threat of coercive judicial sanctions for

noncompliance, will compel defendants to comply with the tax laws by timely filing tax returns

and paying employment and unemployment taxes timely and in full. An injunction will not

injure Action Security or Mr. Henke but will merely compel Action Security to conduct its

business like every other tax-paying employer in the United States.

       21.     An injunction will serve the public good. The federal tax system relies upon

employers to collect and remit to the United States the federal employment taxes they owe. The

defendants’ failure to make employment tax deposits and to pay over employment taxes

undermines this system of tax collection. By using the unpaid taxes for their own purposes,

defendants are exacting an involuntary subsidy from United States taxpayers and are also giving

their business an unfair competitive advantage over their law-abiding competitors who comply

with their federal tax obligations.

       22.     Despite repeated attempts over many years, the IRS has been unable to prevent

Action Security and Mr. Henke from pyramiding employment tax liabilities. The United States

lacks an adequate remedy at law to prevent continued pyramiding by Action Security and Mr.

Henke. A money judgment for existing unpaid tax liabilities cannot prevent Action Security and

Mr. Henke from continuing to accrue new unpaid liabilities.



WHEREFORE, the United States respectfully requests that the Court:

United States' Complaint                 7
(Case No. )

          Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 7 of 12
       A.     Find that Action Security and Mr. Henke have engaged in, and are engaging in,

conduct that interferes with the enforcement of the internal revenue laws;

       B.     Find that injunctive relief under 26 U.S.C. § 7402(a) and the Court’s inherent

equity powers is appropriate and necessary to prevent Action Security and Mr. Henke from

interfering with the enforcement of the internal revenue laws;

       C.     Enter an injunction, pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65, and the

Court’s inherent equity powers, ordering that:

             i.     Action Security shall, and Mr. Henke shall cause Action Security and any

                    other employer entity that they control to, withhold from each employee’s

                    paycheck an appropriate amount of income tax and the employee portion of

                    FICA and Medicare taxes;

              ii.   Action Security shall, and Mr. Henke shall cause Action Security and any

                    other employer entity that they control to, timely deposit withheld employee

                    taxes, and employer FICA and Medicare taxes in an appropriate federal

                    depository bank in accordance with federal deposit regulations;

             iii.   Action Security shall, and Mr. Henke shall cause Action Security and any

                    other employer entity that they control to, timely deposit FUTA taxes in an

                    appropriate federal depository bank each quarter in accordance with federal

                    deposit regulations;

             iv.    Action Security and Mr. Henke shall sign and deliver to a designated IRS

                    Revenue Officer, or to such specific location as the IRS may deem

                    appropriate, on the first day of each month, an affidavit stating that the



United States' Complaint                   8
(Case No. )

         Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 8 of 12
                   required federal income taxes, FICA and Medicare taxes, and FUTA taxes

                   were fully and timely deposited for each pay period during the prior month;

             v.    Action Security shall, and Mr. Henke shall cause Action Security and any

                   other employer entity that they control to, timely file Form 941 employment

                   tax returns and Form 940 unemployment tax returns that come due after the

                   date of the injunction, and Mr. Henke shall provide a copy of each filed return

                   to a designated IRS Revenue Officer in such manner as the IRS deems

                   appropriate, within five days of filing;

            vi.    Action Security shall, and Mr. Henke shall cause Action Security and any

                   other employer entity that they control to, timely pay all required outstanding

                   liabilities due on each return required to be filed under the Court’s injunction

                   order;

            vii.   Action Security and Mr. Henke are enjoined from paying other creditors of

                   Action Security or from transferring, disbursing, or assigning any money,

                   property, or assets of Action Security after the date of the injunction order

                   until after such time as the required deposits described in paragraphs C-ii and

                   C-iii, and any liabilities described in paragraph C-vi, have been paid in full,

                   for any tax period ending after the injunction is issued;

           viii.   Action Security and Mr. Henke are enjoined from assigning and/or

                   transferring money or property to any other entity to have that entity pay the

                   salaries or wages of Action Security’s employees, except for a commercial

                   payroll services provider approved in advance by counsel for the United

                   States;

United States' Complaint                  9
(Case No. )

         Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 9 of 12
              ix.   Action Security and Mr. Henke shall permit a representative from the IRS to

                    inspect Action Security’s books and records periodically, with two business

                    days’ notice of each inspection;

               x.   For the five-year period beginning on the date the injunction order is entered,

                    Mr. Henke shall notify, in writing, such Revenue Officer as the IRS

                    designates, if Mr. Henke comes to form, incorporate, own, or work in a

                    managerial capacity for another business entity, within five business days of

                    such event. Regardless of such notification, the preceding subparagraphs of

                    this paragraph C shall apply to any employer entity controlled by Mr. Henke.

       D.       Require Action Security and Mr. Henke to deliver to all of their current

employees a copy of the Court’s findings and injunction, within 30 days of the date of the

injunction order;

       E.       Retain jurisdiction over this case for a five-year period to ensure compliance with

this injunction, including authorizing the United States to take post-judgment discovery to ensure

compliance;

       F.       Order that, if Mr. Henke or Action Security violate any term of this injunction,

then counsel for the United States shall send Defendants written notice of the violation, and

Defendants shall have 10 days after notification is sent to cure the violation;

               i.   A “cure” for the violation includes making a late tax deposit and all accruals

                    on such tax; paying delinquent tax shown on a return and all accruals on such

                    tax; filing a delinquent tax return; and providing a delinquent notification to

                    the designated IRS Revenue Officer.

              ii.   If counsel for the United States has sent Defendants three separate written

United States' Complaint                   10
(Case No. )

         Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 10 of 12
                   notifications for three separate violations, then counsel for the United States

                   shall no longer be obligated to send written notification of a violation.

            iii.   If any violation is not cured within ten days of notification or if, after the third

                   notification followed by cures, the United States becomes aware of a new

                   violation by Mr. Henke or Action Security, then the United States shall be

                   entitled to file with this Court a motion for an Order to Show Cause why Mr.

                   Henke and Action Security should not be held in contempt of the injunction;

                   and why Action Security should not be ordered to cease doing business

                   immediately; and why Mr. Henke should not be permanently enjoined from

                   forming, incorporating, or owning another or a successor business entity and

                   from working for any business in any capacity that includes any responsibility

                   for withholding, accounting for, or paying over employment taxes or for filing

                   employment tax returns.

       G.      Granting the United States such other and further relief as the Court deems just

and proper, including costs and attorneys’ fees.

       Respectfully submitted this 13th day of May, 2019.


                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Yael Bortnick
                                                       YAEL BORTNICK
                                                       YEN JEANNETTE TRAN
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 683
                                                       Washington, D.C. 20044
                                                       202-514-6632 (Bortnick)
                                                       202-616-3366 (Tran)
                                                       202-307-0054 (fax)
United States' Complaint                   11
(Case No. )

        Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 11 of 12
                                         Yael.Bortnick@usdoj.gov
                                         Y.Jeannette.Tran@usdoj.gov

                                         Of Counsel:
                                         BRYAN SCHRODER
                                         United States Attorney

                                         Attorneys for the United States of America




United States' Complaint         12
(Case No. )

        Case 3:19-cv-00134-HRH Document 1 Filed 05/13/19 Page 12 of 12
